


110 HRES 80 IH: Commending Wilfred George Gooden for his

U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2007
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Rangel, and Ms. Clarke)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending Wilfred George Gooden for his
		  distinguished career of service, humanitarian efforts, and philanthropy
		  dedicated to assisting the people of Jamaica and the United
		  States.
	
	
		Whereas Wilfred George Gooden was the last of 3 sons born
			 to his parents on February 22, 1922, in Westmoreland, Jamaica;
		Whereas Wilfred George Gooden was brought up in a
			 Christian home, baptized at the Rollington Town Seventh-Day Adventist Church,
			 and never forgot his first love, Jesus;
		Whereas Wilfred George Gooden’s rich baritone voice could
			 be heard in praises as he called his family and all who entered his home to
			 worship;
		Whereas Wilfred George Gooden’s Christ-like
			 character was seen in his deeds and in the way he treated every person he
			 met;
		Whereas Wilfred George Gooden treated all persons with
			 respect, courtesy, and kindness, regardless of their race, ethnicity, gender,
			 religion, political persuasion, title, or status;
		Whereas Wilfred George Gooden would often bring home 3 or
			 4 friends unannounced for weekends, all of whom would be warmly received by his
			 generous and compassionate mother;
		Whereas in 1944, Wilfred George Gooden traveled to the
			 United States and settled in New York City;
		Whereas in New York City, Wilfred George Gooden for many
			 years pursued and enjoyed a successful career in mechanical dentistry and to
			 this day many former clients praise and express appreciation for the quality
			 his service and workmanship;
		Whereas Wilfred George Gooden, always on the lookout for
			 new adventures and challenges, invested in a brownstone, which needed some
			 repairs, on West 142nd Street in New York City;
		Whereas with much enthusiasm, Wilfred George Gooden used
			 his knowledge of plumbing (obtained as a result of his formal liberal arts
			 education) to make the repairs, thus launching a new career in the field of
			 housing rehabilitation;
		Whereas Wilfred George Gooden, recognizing the importance
			 of expanding one’s education, knowledge, and business acumen, enrolled at City
			 College of New York and earned a certificate in building engineering;
		Whereas in 1961, Wilfred George Gooden organized a general
			 contracting company with the basic purpose of renovating existing
			 properties;
		Whereas as the owner and builder of multiple dwellings,
			 Wilfred George Gooden renovated a group of old tenements into 2 and 3 bedroom,
			 modern, class A apartments;
		Whereas in many areas of New York City, Wilfred George
			 Gooden revitalized entire neighborhoods, creating homes that gave and still
			 give each dweller a sense of renewed hope and dignity;
		Whereas as a project manager, field superintendent, and
			 general contractor, Wilfred George Gooden renovated a 100-unit apartment
			 complex for the Maurel Realty Corporation and a 50-unit apartment complex for
			 the Almeric Realty Corporation;
		Whereas Wilfred George Gooden’s expertise was recognized
			 by New York Mayor David Dinkins, who appointed him to help improve the city’s
			 urban housing program;
		Whereas Wilfred George Gooden brought to this task his
			 knack for delivering quality housing in the most needy urban areas within
			 budget and on schedule;
		Whereas Wilfred George Gooden walked with kings and
			 presidents (including President Bill Clinton and former Jamaican Prime
			 Ministers Norman Manley, Michael Manley, Alexander Bustamante, Edward Seaga,
			 and P. J. Patterson), but he never lost the common touch;
		Whereas Wilfred George Gooden was as at ease and at home
			 in the company of State and local government officials, leaders of the clergy,
			 captains of industry and academia, as he was with customers, clients, students,
			 friends, neighbors, and family members;
		Whereas Wilfred George Gooden was asked to serve, and
			 served with distinction, on the Board of Directors of the Housing Board in New
			 York, the Foundation for International Self-Help (FISH) clinics in Jamaica, the
			 American Friends of Jamaica, the Concerned Committee for Christian Education,
			 and the National Association of Jamaican and Supportive Organizations
			 (NAJASO);
		Whereas Wilfred George Gooden was honored as a
			 philanthropist by Message Magazine in 1996 for his community service and
			 humanitarianism;
		Whereas Faith and Grant College in Huntsville, Alabama,
			 conferred on Wilfred George Gooden the degree of Doctor of Letters;
		Whereas Wilfred George Gooden shared his achievements by
			 helping others to succeed;
		Whereas Wilfred George Gooden helped innumerable Jamaicans
			 relocating to New York City to get jobs, many in his own construction
			 company;
		Whereas when housing was needed, when food was required,
			 when winter came and clothes and heat were required to keep bodies warm,
			 Jamaicans relocating to New York City and others in the community knew to call
			 Wilfred George Gooden, whose charity was virtually unbounded;
		Whereas Wilfred George Gooden was deeply committed to the
			 Ephesus Seventh-Day Adventist Church in Manhattan, where he served as
			 Missionary Volunteer Leader, Sabbath School teacher, Sabbath School
			 Superintendent, and Chairman of the Building Committee, where he did so much to
			 see that the physical plant of the church was maintained in a manner befitting
			 God’s people;
		Whereas in 1980, Wilfred George Gooden established the
			 Concerned Committee for Christian Education to provide funds for the Christian
			 education of Jamaica’s children;
		Whereas in 1980, Wilfred George Gooden also facilitated a
			 concert at the National Arena in Jamaica featuring the Cantata Choir from New
			 York;
		Whereas the proceeds of the concert were used to refurbish
			 and restart the New Hope Preparatory School at the North Street Seventh-Day
			 Adventist Church;
		Whereas the New Hope Preparatory School, which started
			 with one teacher and 2 students, today has grown to 197 students, 12 teachers,
			 and a staff of 5;
		Whereas Wilfred George Gooden, along with his wife Sybil
			 Gooden, provided scholarships for young people who would otherwise not have
			 been able to attend his alma mater, Northern Caribbean University (formerly
			 West Indies College), and personally assisted students from Jamaica, New York,
			 Alabama, and Kenya to attend college;
		Whereas for 15 years, Wilfred George Gooden has arranged
			 for summer employment for many students from various Adventist colleges, thus
			 aiding their pursuit of higher and Christian education;
		Whereas Jamaican students pursuing medicine, engineering,
			 dentistry, and other disciplines overseas were assured of tuition, housing, and
			 personal assistance because of the beneficence of Wilfred George Gooden, who
			 wanted to ensure that all Jamaican youth had a chance to succeed so they could
			 make a meaningful contribution to society;
		Whereas Wilfred George Gooden never lost affection for his
			 native Jamaica, was always ready to support Jamaica, and thought that young
			 people from Jamaica should know more about their heritage;
		Whereas with the permission of the Jamaican government,
			 Wilfred George Gooden printed and distributed copies of the Jamaican
			 constitution to every high school student in Jamaica;
		Whereas Wilfred George Gooden brought notable Americans
			 (such as former New York Mayor David Dinkins and New York City Councilwoman Una
			 Clarke) to the campus of his alma mater, Northern Caribbean University, so that
			 more people could learn of the quality of the Jamaican educational system and
			 what his church and school were doing for the world;
		Whereas Wilfred George Gooden lived by the following
			 philosophy and creed: To leave some simple mark behind, to keep his having
			 lived in mind, to be an honest generous foe, and to play any part even if the
			 honors did not fall on him;
		Whereas for 57 years, the life of Wilfred George Gooden
			 was enriched and enlarged by the love, companionship, assistance, and
			 partnership of his wife, Sybil; and
		Whereas Wilfred George Gooden passed away on January 6,
			 2007: Now, therefore, be it
		
	
		That the House of Representatives commends
			 Wilfred George Gooden for his distinguished career of service, humanitarian
			 efforts, and philanthropy dedicated to assisting the people of Jamaica and the
			 United States.
		
